Examiner’s Detailed Expanded Discussion/Commentary
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following, as described in the specification (herein ‘spec’):
(a)  “Air flowing through the first set of channels 106” is not shown in any drawings (i.e. for example: none of the drawings shows the first channel 106 with any arrow(s) illustrates as air-flow there through).
(b)  Fig. 2 shows the first plurality of concentric flow channels 106 and the second plurality of flow channels 112 arranged alternatingly in circumferential directions, but Fig. 2 does not show “the first plurality of concentric flow channels 106 and the second plurality of flow channels 112 arranged alternatingly in radial” (as stated in spec page6 lines 12+).


    PNG
    media_image1.png
    693
    1145
    media_image1.png
    Greyscale

 
a first plurality of concentric flow channels 106 configured to port air therethrough disposed between a radially outer surface 108 of the motor housing and a radially inner surface 110 of the motor housing”; however, none of the drawings clearly show channels 106 with any air-flow (e.g. arrow(s) as air-flow) to port air there through 106 between the motor housing’s radially outer surface 108 and radially inner surface 110.  In other words, no drawings clearly shows (i) channels 106 located between the radially inner surface 110 and radially outer surface 108, also (ii) channel 106 with air-flow there-through (e.g. arrow as air flowing there-through).  Figs. 1-2 and 6-7 have the ref # “106” as first channels, but none of the figures shows any above detailed descriptions of the spec, as in (i) and (ii) listed above.  
(c)  On page 6 lines 3+, the spec describes (emphasis added) “As air from the propeller 140 is driven through the channels of the first plurality 106 the air cools the fluid being ported through the first plurality of conduits 114”.  None of the drawings illustrate any air-flow (e.g. arrow as air-flow) that driven through the first channel 106 to associate with the first radial conduits 114 in order to cool the fluid ported through the first conduits 114.  In other words, none of the drawings show any structural connection between the first channels 106 and the first radial conduit 114 and/or any cooling circuitry/communication between the air-driven through the first channels 106 and the fluid ported through the first radial conduits 114.  Only Figs. 4-5 seems to show the first radial conduits 114 and the second radial conduits 116 connecting second channels 112 (as described on pages 5-6: “A first plurality of radially extended conduits 114 connect the second plurality of flow channels 112… A second plurality of radially extended conduits 116 (shown in Figs. 6 and 7) connect the radially inner surface 110 of the motor housing 102 to the second plurality of flow channels 112 in order to port the cooling fluid from the radially inner surface 110 back to the second plurality of flow channels 112 within the housing 102”).  However, Figs. 4-5 does not show any cooling circuitry communication and/or structurally connection between the first channels 106 and the first radial conduits 114. 
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following.  
(a)  The same pictorial ref number "138" is referred as "an inner cavity" also is referred as "a circumferential channel".  Furthermore, "138" is stated being shown in Fig. 4, this is not correct because ref # "138" is shown in Fig. 5.  

(c)  On page 5 line 20+, the spec discloses the following:

    PNG
    media_image2.png
    221
    968
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    90
    983
    media_image3.png
    Greyscale

This is understood as the second flow channels 112 are structurally connected and airflow communication with the first and second radial conduits 114 and 116 in order to circulate the cooling fluid between the motor housing’s radial inner surface 110 and second channels 112.  Note that within the above description, the spec does not provide any description about structural connection and/or cooling communication between the first channels 106 and the first radial conduits 114 and/or between the first channels 106 and the second radial conduits 116.
The spec further describes the following (page 6, lines 2+):

    PNG
    media_image4.png
    378
    991
    media_image4.png
    Greyscale

not provide any description about structural connection and/or cooling communication between the first channels 106 and the first radial conduits 114, and/or any description about structural connection and/or cooling communication between the first channels 106 and the second channels 112. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without structural interconnection and/or thermally communication between the first channels and the second channels in order for “the first and second pluralities of concentric flow channel (sic) are in thermal communication for heat exchange”, as recited in claim 1, or “cooling the fluid by heat exchange with the air within the first axially extending channel”, as in claim 13.  The structural interconnection and/or thermally communication between the first channels and the second channels  is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 



    PNG
    media_image2.png
    221
    968
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    90
    983
    media_image3.png
    Greyscale

This is understood as the second flow channels 112 are structurally connected and airflow communication with the first and second radial conduits 114 and 116 in order to circulate the cooling fluid between the motor housing’s radial inner surface 110 and second channels 112.  Note that within the above description, the spec does not provide any description about structural connection and/or cooling communication between the first channels 106 and the first radial conduits 114 and/or between the first channels 106 and the second radial conduits 116.
The spec further describes the following (page 6, lines 2+):

    PNG
    media_image4.png
    378
    991
    media_image4.png
    Greyscale

It is unclear how the air driven through the first channels 106 can cool the fluid ported through the first radial conduits 114, the written spec and/or the drawing do/does not provide any detailed descriptions about structural connection and/or cooling communication between the first channels 106 and the first radial conduits 114, and/or any description about structural connection and/or cooling communication between the first channels 106 and the second channels 112. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the first and second pluralities of concentric flow channel” is unclear because the term “pluralities” is written in plural form, i.e. more than one “plurality”, while the term  “channel” is written in singular form, i.e. one single channel.  Should it be “the first and second respective pluralities of the respective concentric flow channels”.
In claim 1, “a first plurality of radial conduits connecting the second plurality of flow channels to the cavity” with the term “the cavity” lacks antecedent basis.
In claim 2, (emphasis added) “the flow channels of the first plurality of concentric flow channels and the flow channels of the second plurality of concentric flow channels” with the terms “the flow channels” (twice occurrences) have insufficient antecedent basis.
In claim 3, “wherein in the flow channels of the first plurality of concentric flow channels and the flow channels of the second plurality of concentric flow channels are arranged alternatingly in a radial direction” with the terms “the flow channels” (twice occurrences) have insufficient antecedent basis; also, the term “wherein in” render the claimed language is unclear.
the channels of the second plurality of concentric channels” with “the channels” has insufficient antecedent basis.
In claim 5, “the plurality of circumferentially arranged headers include a transition section configured to smooth a transition from each of the headers to the first plurality of concentric flow channels” is indefinite because the term “smooth” is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Also, the recitation “a transition section configured to smooth a transition” is unclear whether evoking 35USC112(f) or not because the term “transition section” is considered as a placeholder followed by the function “to smooth”, no structural feature(s) of the “transition section” is recited;  however, the claimed language modified by sufficient structure, i.e. the “transition section” is part of the headers that are circumferentially arranged for sealing each of the second plurality of concentric channels.  Hence, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim 9 is indefinite because claim 9 improperly depends from itself.  Also, in claim 9, the terms “the motor housing”, “the cooling fluid” and “the second plurality of concentric flow channels” lack antecedent basis.
Claim 10 is indefinite because claim 10 improperly depends from itself.  Also, in claim 10, the terms “the stator” and “the circumferential motor housing” lack antecedent basis.
In claim 11, “a circumferential channel separates the stator and the inner surface of the motor housing” with the term “the stator” “the inner surface” lack antecedent basis.

Claim 13 is indefinite because of the following recitation (directly quoted):

    PNG
    media_image5.png
    369
    1159
    media_image5.png
    Greyscale

(a)  The method step of “driving propeller air through a first axially extending channel within the motor housing” and the method step of “driving a fluid through a second axially extending channel within the motor housing” seem to be independently because there is no interrelated cooperation/communication/connection there-between these two method steps and/or between the first channel and the second channel.  Therefore, it is unclear how the step of cooling the fluid (within the second channel) by heat exchange with the air within the first channel?
(b)  it is unclear where does the fluid flow/located after being driven through the second channel and cooled by the method steps of “driving a fluid through a second axially extending channel within the motor housing” and “cooling the fluid by heat exchange with the air within the first axially extending channel”.  Thus, it is further unclear how the fluid suddenly being back in the second channel so that, from the second channel the fluid can be returned into a cavity via the recited step of “returning the fluid from the second axially extending channel into a cavity”.  driving a fluid through a second axially extending channel within the motor housing”, the fluid is driven through the second channel; thus, the fluid is no longer  in the second channel, but then the fluid is unexplainably just being in the second channel so that from the second channel the fluid is returned to a cavity by the step of ““returning the fluid from the second axially extending channel into a cavity”.  
Other claims included herein the rejection due to their respective dependencies to the rejected claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834